DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/30/2019 included numerous documents that failed to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because all NPL or Non-patent literature in order to be a proper submission, must include a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "semi-rigid" in claim 1 is a relative term which renders the claim indefinite.  The term "semi-rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not understood to what degree of flexibility or rigidity is meant to be encompassed by the property of the material recited to define the framework. Is a rubber or foam considered semi-rigid? Or can a thin or narrow thickness metal framework define a semi-rigid structure if it is bendable? No other clauses or claims provide further clarification of the scope of what one might consider exactly a “semi-rigid” framework. Dependent claims carry the same inherent problem. 
In claim 7, it is not understood how the “body further includes a non-contiguous external perimeter surface” or what exactly is the configuration because claim 1 from which it depends recites the body is an “open framework” and thus already is understood to have a perimeter that is not contiguous or something that would be a continuous or solid construction about the perimeter. Therefore, it is not exactly understood what the scope of the recitation is intended to encompass.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,8,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbitt et al. (6214045). Corbitt et al. disclose a method of treating cancer (col. 1, lines 53,54) in a partial breast reconstruction (col. 1, lines 45,46,50), the method comprising: placing an oncoplastic device within a cavity or space, the cavity or space formed by surgical removal of tissue (col. 3, lines 28-30), wherein the oncoplastic device comprises a body including: a semi-rigid (col. 3, lines 23-25,32) open framework to provide structural support to the cavity or space and allow seroma fluid to pass through the open framework so that the seroma fluid can promote tissue regrowth within the body of the oncoplastic device (col. 3, lines 19-21) to at least partially reconstruct the breast; and a therapeutic drug for treatment of cancer (col. 4, lines 31-35), or to improve tissue healing, or to prevent infection, or a combination thereof. 
Regarding claim 7, since Corbitt discloses a mesh structure or a body (outer shell) that is an open framework it must have a perimeter that is non-contiguous. Further Corbitt discloses (col. 2, lines 61-63) absorbable materials which inherently disappear to result in a more non-contiguous structure as the degradable material is resorbed in the body. With respect to claim 8, it can be construed that Corbitt discloses a plurality of “discrete” radiographically visible elements spaced thereon since there radiographic markers used .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Corbitt et al. ‘045 in view of Felix et al. (2016/0022416). Corbitt et al. is explained supra. However, Corbitt did not explicitly disclose attaching the surrounding tissue to the implant device or suturing the tissue to the framework of the body. Felix et al. teach (paragraphs 59,70,131) that breast implants are attached to the tissue to anchor in place and suturing is done to hold the implant from moving. It would have been obvious to one of ordinary skill in the art to use suture to secure the implant as taught by Felix et al. in the method of Corbitt such that the patient does not experience any implant migration.  
Claims 1,2,4,5,6,8,11 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (2013/0289390) in view of Gillespie et al. (2010/022802). Hermann et al. disclose a method of treating cancer (paragraph 51) in a partial breast reconstruction (claim  32), the method comprising: placing an oncoplastic device within a cavity or space, the cavity or space formed by surgical removal of tissue (paragraph .
3 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (2013/0289390) in view of Gillespie et al. (2010/022802) as applied to claim 2 above, and further in view of Cima et al. (2009/0149833). Hermann et al.  in view of Gillespie et al. is explained supra. However, Hermann as modified by Gillepsie did not explicitly disclose the arrangement of the discrete elements about the body to be symmetric. Cima et al. teach (Fig. 4) that a drug can be placed in discrete (paragraph 79) elements (42a,42b,42c) symmetrically spaced about the body of an implant to treat cancer, paragraph 103. It would have been obvious to one of ordinary skill in the art to symmetrically space discrete elements having a drug about an implant as taught by Cima et al. in the method of treating breast cancer by Hermann et al as modified with Gillepsie et al. such that the treatment can be uniformly established about the tissue site.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799